Citation Nr: 1210769	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-27 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an unappealed April 2005 decision, the RO in St. Louis, Missouri denied service connection for bilateral hearing loss.  

2.  Evidence received after the April 2005 denial of service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The RO's April 2005 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final April 2005 rating action is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

Service connection for bilateral hearing loss was initially denied in April 2005 because the evidence did not show that the Veteran's bilateral hearing loss was related to his military service.  In other words, evidence of record did not reflect a nexus to the Veteran's active service.  After receiving notice of the April 2005 decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in May 2009, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the April 2005 rating decision consisted of the Veteran's personnel records, an August 2004 letter from J.S., M.D., a VA examination conducted in February 2005, and the Veteran's contentions.  The Board observes that the Veteran's service treatment records (STRs) are thought to be among those destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See March 2005 NPRC response to request for records.  His personnel records show that his military occupational specialty (MOS) from March 1945 to November 1945 was that of a pilot.  

In the Veteran's claim, he reported that the onset of his bilateral hearing loss occurred in 1950.  The August 2004 letter showed that the Veteran reported losing some hearing as a pilot during service and that it had gotten progressively worse over the years.  He was diagnosed with bilateral sensorineural hearing loss originally noise induced.  A letter from the Veteran dated in September 2004 shows that he reported not wearing hearing protection while in service.  The February 2005 VA examination revealed a bilateral hearing loss disability as defined by VA.  The Veteran reported that his right ear hearing loss began suddenly in 2004 and that he noticed his left ear hearing loss approximately ten years after discharge from service.  He reported having a familial history of hearing loss as his father and brother both had hearing loss.  Following examination, the examiner opined that the Veteran's bilateral hearing loss was less likely than not a consequence of acoustic trauma while in service.  The rationale was that he Veteran reported that the onset was ten years after service and that there was a familial history of hearing loss in male family members not exposed to noise.  

Accordingly, at the time of the denial of the claim for service connection for bilateral hearing loss in April 2005, the claims folder contained no competent evidence of a nexus between the Veteran's bilateral hearing loss disability and his military service.  Thus, the RO, in April 2005, denied the claim of service connection for bilateral hearing loss.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the April 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, no new evidence pertinent to the issue of entitlement to service connection for bilateral hearing loss was received between the April 2005 rating decision and the 2009 claim.  The April 2005 rating decision is thus final.  

The relevant evidence received since the April 2005 denial consists of private treatment records from J.S., M.D. dated in July 2009 and September 2009; a record from J.W., M.D. dated in April 2010; and the Veteran's contentions.  In the May 2009 claim, the Veteran reported that the onset of his bilateral hearing loss was in 1944.  He asserted that he has experienced hearing loss and tinnitus since before he was discharged from service.  The July 2009 and September 2009 records from Dr. J.S. show that the Veteran has bilateral hearing loss.  The April 2010 letter from Dr. J.W. reflects a medical examination finding of serous otitis media of the Veteran's right ear.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral hearing loss-namely, evidence that the Veteran's bilateral hearing loss is related to his military service.  Of significance to the Board in this matter is the fact that the Veteran has asserted that the onset of his bilateral hearing loss was in service and that he has experienced bilateral hearing loss since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of the onset of his bilateral hearing loss and a continuity of symptomatology since service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the current appeal, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  As noted above, his DD 214 shows that his MOS from March 1945 to November 1945 was that of a pilot.  The Veteran contends that he incurred acoustic trauma due to the loud noises of the engines and aircraft, as well as the rapid changes in altitude as he was flying.  See May 2009 claim.  Furthermore, he indicated not utilizing hearing protection in service.  See September 2004 statement.  As service personnel records support the Veteran's assertion of in-service exposure to acoustic trauma, the Board concedes that the Veteran did indeed incur in-service acoustic trauma.  In this regard, the Board observes that, in his May 2009 claim, the Veteran indicated that the onset of his hearing loss was in 1944, during his military service.  

As noted above, the Veteran's STRs are among those thought to have been lost in a 1973 fire at the NPRC.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

According to post-service medical records, the Veteran was diagnosed with bilateral hearing loss in August 2004, which was opined to be originally noise induced.  The February 2005 VA examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported that he noticed a sudden decrease in hearing in the right ear in 2004.  He estimated having approximately 350-400 hours of flying time in twin engine aircraft.  He was not in combat.  Prior to joining service, he flew as a private pilot.  After service, he noticed a progressive left ear hearing loss beginning approximately ten years after leaving service when he recalled his wife complaining about his hearing.  Civilian noise exposure was denied, and other nonmilitary noise exposure was also denied.  A familial history of hearing loss was reported as both his father and brother had hearing loss.  

The Veteran was diagnosed with a mild to profound mixed hearing loss in his right ear and a mild to severe sensorineural hearing loss in his left ear.  The examiner indicated that the Veteran's right ear hearing loss was probably secondary to otitis media.  The examiner opined that it was less likely as not that the complaint of hearing loss was a consequence of acoustic trauma in service.  By history, the onset was approximately ten years after service and had been progressive.  There was a familial history of hearing loss in male family members not exposed to noise.  The right ear loss was a mixed loss apparently acquired in 2004.  

The July 2009 record from Dr. J.S. shows that the Veteran had a history of some sensorineural hearing loss.  The Veteran was diagnosed with mixed hearing loss bilaterally, right greater than left.  In April 2010, Dr. J.W. diagnosed the Veteran with serous otitis media in the right ear.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, bilateral hearing loss as defined by VA has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability-as is evidenced by a continuity of pertinent symptoms since service.  Specifically, the Veteran indicated in his May 2009 claim that his disability began in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board acknowledges that the Veteran reported to the VA examiner that he noticed the onset of his left ear hearing loss ten years after service and his right ear hearing loss began in 2004.  However, in his current claim, the Veteran identified his bilateral hearing loss disability as beginning in 1944 when he was still in service.  As noted above, the Veteran's STRs are not of record.  So there is no objective contemporaneous evidence to contradict the Veteran's assertion that his bilateral hearing loss began in service.  In light of the heightened benefit-of-the-doubt, notwithstanding the Veteran's reports to the examiner, the Board finds that the Veteran's May 2009 claim indicates an onset of bilateral hearing loss during service.  

The Veteran's assertions regarding the onset of his bilateral hearing loss occurring in service is supported by the August 2004 letter from Dr. J.S.  As noted above, the Veteran's bilateral hearing loss was opined to be originally noise induced.  The Veteran denied post-service noise exposure to the February 2005 examiner.  The evidence of record does not show any other acoustic trauma except for that incurred in service.  As such, Dr. J.S.'s letter supports the Veteran's assertions regarding the onset of his bilateral hearing loss and a continuity of symptomatology since service.  

In light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss, and in the absence of evidence to the contrary, the Board finds that the evidence supports a finding of the onset of bilateral hearing loss in service and a continuity of symptomatology since then.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  Here, the Veteran has provided a competent and credible report that his bilateral hearing loss occurred in service.  Further, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Veteran's reports of a continuity of pertinent symptomatology since service are sufficient to establish a positive nexus. 

In reaching this conclusion, the Board acknowledges the VA examiner's negative nexus opinion.  However, in providing a negative opinion, the examiner did not reconcile his/her opinion with Dr. J.S.'s opinion that the Veteran's bilateral hearing loss was noise induced.  In this case, when taking into account the Veteran's competent and credible lay statements in addition to Dr. J.S.'s August 2004 letter, the Board finds that such evidence outweighs the negative nexus opinion from the VA examiner.  

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER


New and material sufficient to reopen a previously denied claim for service connection for bilateral hearing loss having been received, the appeal is granted to this extent.  

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


